Title: To Thomas Jefferson from David Humphreys, 7 July 1791
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon July 7th. (6 o’Clock A.M.) 1791.

The day before yesterday, when the Nuncio and the Diplomatic Corps were at my house, the former with some of the latter mentioned the existence of a private report, that the King of France had attempted to make his escape and that he had been arrested near  Strasbourg. Yesterday, I dined with the Duke of Alafoñes, where the same rumour was repeated. Last night, at the Royal Academy, I met with M. de Pinto, who told me, “that Madame Lebzeltern (wife to the Imperial Minister at this Court) had received a letter which contained the News of the escape of the French King from Paris, with the report of his being stopped near the frontiers: but that the latter part of the information seemed more doubtful than the former.” I enquired of him respecting the circumstances of, and agents in this extraordinary affair. He answered, “that the Royal Family were said to have left the Capital on the evening of the 20th Ulto. and that their departure was not known until 9 O’Clock the next morning”: he farther added, “that the Compte Fersen (sent for the purpose by the Compte d’Artois) was reported to have been the Instrument of effecting this business.”
As I am to pass this day at the Quinta of the Nuncio possibly I may hear more on the subject. But, in order not to lose an opportunity, which is offered at this moment, of forwarding this letter to America; I hasten to conclude in repeating the assurances of perfect consideration & esteem, with which, I have the honor to be Sir Your Most obedient & Most humble Servant,

D: Humphreys

